DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election with traverse of Species I and E in the reply filed on June 23, 2020 is acknowledged.
Claims 7-8 and 15-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim.  Claims 15-16 were withdrawn because they are directed to nonelected species Fig. 8 and  claim 18 was withdrawn because it was directed to nonelected species Fig. 9.
The traversal is on the ground(s) that there is no undue burden upon the Examiner.  This is not found persuasive because the search and examination of the entire application would place a serious burden on the Examiner since the search required for the features of the elected species is not co-extensive with the search required for the features of the non-elected species.
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 31 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Claim 31 recites the limitation "the focus ring" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 5-6, 9, 11, and 30-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koshiishi et al. (U.S. 2007/0169891) in view of Eto (U.S. 2018/0012784) and Kholodenko et al. (U.S. 5,942,039).
 Referring to Figure 11 and paragraphs [0122]-[0124] , Koshiishi et al. disclose a plasma processing apparatus comprising:  a chuck stage 2 configured to support a wafer thereon and comprising a lower portion having a first diameter and an upper portion having a second 
 Koshiishi et al. is silent on a second dielectric ring comprising a paraelectric material and a dielectric constant controller configured to control a dielectric constant of the second dielectric ring.
Referring to Fig. 5B and paragraphs [0043]-[0045], Eto teaches a plasma processing apparatus comprising a paraelectric material (i.e. barium titanate (BaTiO3), barium strontium titanate (BST)) and a dielectric constant controller 133, 134 configured to control a dielectric constant of the dielectric ring.  Referring to column 4, lines 8-42, Kholodenko et al. teaches a plasma processing apparatus wherein a dielectric material comprising a paraelectric material (i.e. barium titanate (BaTiO3))is conventionally used since it is a suitable dielectric material that is electrically isolating, erosion resistant, and high temperature resistant.  Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention, with a reasonable expectation of success, to alternatively substitute the material of second dielectric ring of Koshiishi et al. with a dielectric material comprising paraelectric material and a dielectric constant controller as taught by Eto and Kholodenko et al. since it is a suitable dielectric material that is electrically isolating, erosion resistant, and high temperature resistant and to control the dielectric constant of the dielectric material.  It has been held that an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious.  In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982).  See MPEP 3), barium strontium titanate (BST)) and a dielectric constant controller configured to control a dielectric constant of the second dielectric ring.  Additionally, it has been held that the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination.  See MPEP 2144.07.  Sinclair & Carroll v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).
With respect to claim 2, the plasma processing apparatus of Koshiishi et al. in view of Eto and Kholodenko et al. discloses wherein the dielectric constant controller 133, 134 is configured to control the dielectric constant of the second dielectric ring by applying a DC voltage to the second dielectric ring and adjusting a magnitude of the applied DC voltage (Eto-Figs. 2-3 and pars. [0043]-[0045]).
With respect to claim 5, the plasma processing apparatus of Koshiishi et al. in view of Eto and Kholodenko et al. further comprising a gas feeder configured to inject a gas onto the chuck stage (gas feeder 14, 17-Koshiisihi et al.-par.[0081],gas feeder 44, 441-Eto-par.[0033]).
With respect to claim 6, the plasma processing apparatus of Koshiishi et al. in view of Eto and Kholodenko et al. further includes wherein one of the gas feeder 44 and the chuck stage 21 is grounded (Eto-par.[0028]), and the other one of the gas feeder 44 and the chuck stage 21 is connected to an RF power source 34 (Eto-par.[0019]).
With respect to claim 9, the plasma processing apparatus of claim 1, wherein the paraelectric material is at least one of barium titanate (BaTiO3), bismuth ferrite (BiFcO,), and barium strontium titanate (BST) (Eto-pars. [0043]-[0045], Kholodenko et al.- column 4, lines 8-42).
With respect to claim 11, referring to Figure 11 and paragraphs [0122]-[0124], Koshiishi et al. discloses plasma processing apparatus comprising:  a chamber 1 comprising a sidewall par.[0067]); a chuck stage 2 in the chamber and configured to support a wafer thereon (par.[0068]); a gas feeder 14, 17 in the chamber and configured to supply a gas onto the chuck stage (par.[0081]); a dielectric ring 54 in the chamber and configured to surround the chuck stage 2 or the gas feeder; and wherein the chuck stage 2 comprises a lower portion having a first diameter, and an upper portion having a second diameter smaller than the first diameter (Fig. 11); wherein the dielectric ring 54 surrounds and is in contact with a side surface of the lower portion of the chuck stage 2 (Fig. 11), and wherein a height of an upper surface of the dielectric ring 54 does not exceed a height of an upper surface of the lower portion of the chuck stage 2 (Fig. 11).
Koshiishi et al. is silent on a dielectric ring comprising a paraelectric material and a dielectric constant controller configured to control a dielectric constant of the dielectric ring.
Referring to Fig. 5B and paragraphs [0043]-[0045], Eto teaches a plasma processing apparatus comprising a paraelectric material (i.e. barium titanate (BaTiO3), barium strontium titanate (BST)) and a dielectric constant controller 133, 134 configured to control a dielectric constant of the dielectric ring.  Referring to column 4, lines 8-42, Kholodenko et al. teaches a plasma processing apparatus wherein a dielectric material comprising a paraelectric material (i.e. barium titanate (BaTiO3))is conventionally used since it is a suitable dielectric material that is electrically isolating, erosion resistant, and high temperature resistant.  Thus, it 3), barium strontium titanate (BST)) and a dielectric constant controller configured to control a dielectric constant of the dielectric ring.  Additionally, it has been held that the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination.  See MPEP 2144.07.  Sinclair & Carroll v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).
With respect to claim 30, the plasma processing apparatus of Koshiishi et al. in view of Eto and Kholodenko et al. further includes wherein the lower surface of the first dielectric ring 51 is in contact with both the upper surface of the second dielectric ring 54 and an upper surface of the lower portion of the chuck stage 2 (Koshiishi et al.-Fig. 11).
With respect to claim 31, the plasma processing apparatus of Koshiishi et al. in view of Eto and Kholodenko et al. further comprising a focus ring 23 on the first dielectric ring, the focus 
With respect to claim 32, the plasma processing apparatus of Koshiishi et al. in view of Eto and Kholodenko et al. further includes wherein the first dielectric ring (i.e. alumina-Koshiishi et al.-par.[0123]) comprises a dielectric material different from the paraelectric material of the second dielectric ring (i.e. barium titanate (BaTiO3), barium strontium titanate (BST))-Eto-pars.[0043]-[0045], i.e. barium titanate (BaTiO3)- Kholodenko et al.-column 4, lines 8-42).
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koshiishi et al. (U.S. 2007/0169891) in view of Eto (U.S. 2018/0012784) and Kholodenko et al. (U.S. 5,942,039) as applied to claims 1-2, 5-6, 9, 11, and 30-32 above, and further in view of Fushimi (U.S. 2018/0204757).
The teachings of Koshiishi et al. in view of Eto and Kholodenko et al. have been discussed above.
Koshiishi et al. in view of Eto and Kholodenko et al. is silent on wherein the dielectric constant controller is configured to control the dielectric constant of the second dielectric ring by applying an AC voltage to the second dielectric ring and adjusting a frequency of the applied AC voltage.
Referring to Figure 2 and paragraphs [0052]-[0059], Fushimi teaches that it is conventionally known that the dielectric constant controller 26, 101 is configured to control the dielectric constant of the dielectric ring by applying an AC voltage to the dielectric ring 15b, 16 .  
Claims 4 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koshiishi et al. (U.S. 2007/0169891) in view of Eto (U.S. 2018/0012784) and Kholodenko et al. (U.S. 5,942,039) as applied to claims 1-2, 5-6, 9, 11, and 30-32 above, and further in view of Suemitsu (U.S. 2012/0024819).
The teachings of Koshiishi et al. in view of Eto and Kholodenko et al. have been discussed above.
Koshiishi et al. in view of Eto and Kholodenko et al. is silent on wherein the dielectric constant controller is configured to control the dielectric constant of the second dielectric ring by applying heat to the dielectric ring to adjust a temperature of the dielectric ring.
Referring to Figures 1 and 5 and paragraphs [0034], [0038]-[0042], [0070]-[0086], Suemitsu teaches that it is conventionally known the dielectric constant controller 40, 42 is configured to control the dielectric constant of the dielectric member 30 by applying heat to the dielectric ring to adjust a temperature of the dielectric member in order to promote plasma uniformity (par.[0057], [0086]).  Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the apparatus of Koshiishi et al. in view of Eto and Kholodenko et al. with a dielectric constant controller is configured to control the dielectric 
With respect to claim 10, the plasma processing apparatus of Koshiishi et al. in view of Eto, Kholodenko et al. and Suemitsu wherein a temperature of the second dielectric ring is equal to or greater than a Curie temperature of the paraelectric material (Suemitsu -pars. [0070]-[0078]).
Response to Arguments
Applicant’s arguments have been considered but are moot because the new reference Koshiishi et al.’891 teach a chuck stage configured to support a wafer thereon and comprising a lower portion having a first diameter and an upper portion having a second diameter smaller than the first diameter; a first dielectric ring configured to surround a periphery of the upper portion of the chuck stage, a second dielectric ring configured to surround a periphery of the lower portion of the chuck stage; and wherein an upper surface of the second dielectric ring is in contact with a lower surface of the first dielectric ring.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michelle CROWELL whose telephone number is (571)272-1432.  The examiner can normally be reached on Monday-Thursday 10:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Michelle CROWELL/Examiner, Art Unit 1716

      

 /SYLVIA MACARTHUR/ Primary Examiner, Art Unit 1716